By the Court, Bronson, J.
The case of Matthison v. For-bus, &c. (19 John. R. 292,) is not applicable to cases arising since 1830. (2 R. S. 349, § 16.) The defendant, in the original action not only neglected to appear, by putting in bail within the proper time, but the-sheriff was ruled and an attachment against, him had been ordered, before bail was put in; the costs ■ of which proceeding the sheriff had become'liable for and had promised to pay. It is impossible to deny that there had been a breach.of the condition of the bond, for which the sheriff was entitled to recover nominal damages, at least; and that is all that was involved in denying the motion for a nonsuit. There is no exception upon any other point.
Judgment affirmed.